Citation Nr: 1600174	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left eye condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967, with service in the Republic of Vietnam from June 1966 to July 1967.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's back claim, a review of the record indicates some pertinent evidence may be absent from the claims file.  In May 2015, the Veteran submitted copies of x-rays performed at WA Foote Memorial Hospital on July 14, 1976, and at Mercy Hospital on January 23, 1978.  Complete records from these facilities are not in the claims file.  Thus, on remand, the AOJ should attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The July 2011 VA examiner rendered a negative etiological opinion based in part on her conclusion that the record did not show degenerative disc disease requiring treatment until 18 years after the Veteran was discharged from service.  However, the aforementioned records submitted by the Veteran in May 2015 indicate the Veteran was treated for back problems at least 9 years earlier than contemplated by the VA examiner.  Additionally, the examiner stated that the Veteran experienced a single episode of back sprain or strain during service, which alone would not be expected to contribute to degenerative disc disease and radiculopathy.  However, the Veteran submitted several lay statements indicating he experienced multiple episodes of back trouble during service.  See, e.g., June 2011 statement from the Veteran, December 2011 statement from D. P., and the 2015 "Chronology of Back."  These statements were not addressed by the July 2011 VA examiner.  Thus, the VA examiner's opinion is predicated on an incomplete and inaccurate factual premise and is therefore inadequate for rating purposes.  An addendum must be obtained that considers the evidence submitted by the Veteran after the July 2011 examination, including the Veteran's May 2015 travel board hearing testimony, as well as any outstanding private medical evidence associated with the record on remand.

With respect to the Veteran's left eye claim, the Board notes that the Veteran has not been afforded a VA examination.  The Veteran asserts that he has a left eye disability that is related to an in-service eye injury, or alternatively, is related to his service-connected diabetes mellitus.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; or a service-connected disability for claims based on secondary service connection; (3) an indication the current disability or symptoms may be associated with service or a service-connected disability; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event or service-connected disability, is a low threshold.  Id. at 83.

The Veteran's current VA medical records indicate he has diagnoses of normal tension glaucoma vs. traumatic glaucoma, history of multiple old retinal flap tears (asymptomatic), and pingueculitis.  The Veteran's service treatment records contain no mention of eye complaints, diagnoses, or treatment, and his December 1967 separation examination noted that his eyes were clinically normal.  However, in a June 2011 statement, the Veteran reported that he injured his left eye in September 1966 when he was struck in the face with a c-ration; he reported that his eye hurt badly and was bloodshot.  See June 2011 statement and May 2015 hearing transcript, pp. 9-10.  The Veteran also indicated that his service-connected diabetes mellitus may have caused his eye condition to get worse.  See June 2011 statement.  The Veteran has asserted that his present eye disorders are related to his in-service injury, or alternatively, to his service-connected diabetes mellitus.  In light of the evidence, the Veteran should be afforded a VA examination to determine whether the Veteran's current left eye disorders are related to service or are caused or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him for his back disability and eye disorders and who has outstanding records, including WA Foote Memorial Hospital and Mercy Hospital.  Associate any outstanding records with the claims file.

2.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's back disability and eye disorders including records from May 2013 to present.  All records secured should be associated with the claims file.

3.  Forward the Veteran's claims file to the author of the July 2011 VA back examination, or an appropriate substitute, for an addendum opinion.  The clinician is requested to review the claims folder, to include this remand.  If the clinician determines that an examination is required in order to provide the requested opinions, one should be scheduled.

Following review of the claims file, the clinician should provide an opinion on the following:

a)  Whether any currently diagnosed back disability is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service.  Please provide a complete explanation for the opinion.

The Veteran contends that the onset of his back disability was in service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  In providing the requested opinion, the examiner must consider the Veteran's statements regarding the onset of his back disability, in addition to his statements regarding the continuity of symptomatology and his medical treatment since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied upon the absence of evidence in the service treatment records to provide a negative opinion).  Additionally, the examiner must specifically comment on the July 1976, and January 1978 x-rays and any newly associated medical records indicating the Veteran had treatment for his back prior to 1986.  

A complete rationale must be given for all opinions and conclusions.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any eye disorder, to include normal tension glaucoma vs. traumatic glaucoma, history of multiple old retinal flap tears (asymptomatic), and pingueculitis.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.

The examiner is requested to identify all left eye disorders.  Thereafter, the VA examiner is requested to opine on the following:

a)  Whether the Veteran has a current left eye disorder, including normal tension glaucoma vs. traumatic glaucoma, history of multiple old retinal flap tears (asymptomatic), and pingueculitis, that is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service, to include his claimed left eye injury.  Please provide a complete explanation for the opinion.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current left eye disorder, including normal tension glaucoma vs. traumatic glaucoma, history of multiple old retinal flap tears (asymptomatic), and pingueculitis, was caused by the Veteran's service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current left eye disorder, including normal tension glaucoma vs. traumatic glaucoma, history of multiple old retinal flap tears (asymptomatic), and pingueculitis, was aggravated (i.e., permanently worsened) beyond the natural progress of the disease by the Veteran's service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left eye disorder found prior to aggravation, and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

A complete rationale must be given for all opinions and conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure the examination reports are adequate and conduct any additional development that is deemed warranted.  If any claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide the Veteran with an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




